Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to claims 1, 14, and 21 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Objections
Claim 21 objected to because of the following informalities: The newly amended claims recite “a first one of the plurality of pins” twice. Since they are to be on opposite sides of the axis, the Examiner believes the second occurrence should read “a second one of the plurality of pins”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morlion et al. U.S. PGPUB No. 2006/0232301 in view of Wig et al. U.S. PGPUB No. 2014/0141654.
 
Per Claim 1, Morlion discloses:
an apparatus (Paragraphs 22, 118; Surface Mount Technology (SMT) connector footprints may be designed for any application that uses high-speed, high-density SMT connectors.) comprising:
a printed circuit board (PCB) (Paragraph 16, SMT connector footprints for a substrate, such as a printed circuit board. Paragraph 56, Figure 3A; SMT connector footprint) comprising a ground plane (Paragraph 7 mentions a ground plane. Paragraphs 57, 64, and 90 discuss ground conductor vias, which indicate the presence of a ground plane); and
a through-hole pin-field (Paragraphs 18, 20, 113) comprising:
a plurality of ground through-holes arranged along a centerline and electrically coupled to the ground plane; a plurality of ground pins, each of the plurality of ground pins coupled to the ground plane through a corresponding ground through-hole (Paragraphs 18, 20, 57, 64, and 90; Figures 3A, 4B-4D, and 18; G1 and G2 are arranged along centerline ‘C’.);
and a first signal through-hole arranged on a first side of the centerline (Paragraphs  57, 64, and 90; Figures 3A, 4B-4D, and 18; S1 is arranged on a first side of centerline ‘C’.);
a second signal through-hole arrange on a second side of the centerline, the first side opposite the second side (Paragraphs  57, 64, and 90; Figures 3A, 4B-4D, and 18; S2 is arranged on a second side of centerline ‘C’; which is opposite of the first side.);
wherein the through-hole pin-field is configured to accept a row of pins defined for an add-in card (Paragraphs 18, 114, and 118; Figure 29B, SMT edge card), wherein the set of pins comprise:
a first signal pin to electrically connect to a first signal trace in the PCB through the first signal through-hole (Paragraphs 7, 8, and 67 and various Figures 5-12 (and their corresponding paragraphs) discuss how signal traces correspond to signal pins.)
and a second signal pin adjacent to the first signal pin in the row of pins (Figures 3A and 18; Signal pins S1 and S2 are adjacent.), wherein the second signal pin is to electrically connect to a second signal trace in the PCB through the second signal through-hole (Paragraphs 7, 8, and 67 and various Figures 5-12 (and their corresponding paragraphs) discuss how signal traces correspond to signal pins.); and
a ground pin adjacent to the second signal pin in the row of pins, wherein the ground pin is to electrically connect to one of the plurality of ground pins (Paragraphs 18, 20, 57, 64, and 90; Figures 3A and 18, Ground pin G2 is adjacent to Signal pin S2.);
wherein the first signal through-hole is offset from the centerline and a first side of the centerline; and wherein the second signal through-hold is offset from the centerline on a second side of the centerline (Paragraphs 57, 64, and 90; Figures 3A, 4B-4D, and 18); and
wherein the first signal through-hole is to carry a first signal in a differential signal pair and the second signal through-hole is to carry a second signal in the differential signal pair (Paragraphs 11, 54, 55, 57; “The signal conductor vias S1 and S2 may be used for either single-ended or differential signal transmission.”).

1 and B2 (Paragraph 57, Figure 3A), but does not specifically disclose that the first/second signal pins comprise bends of opposite directions. Morlion discloses ground pins located along a centerline (Figure 3A), but does not specifically disclose the ground pin being “substantially straight”.

However, Wig discloses a similar press-fit through-hole connection system where signal pins 510 and 512 are inserted into respective through-holes and comprise bends of opposing directions (Paragraphs 57 and 68, Figure 5). Further, Wig discloses substantially straight ground pins (Paragraph 65; 1210) connected along a centerline through the signal pins comprising bends of opposite directions (Figure 12; Ground pin 1210).

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Wig’s “bent” signal pin technique in order to implement the staggered arrangement of Morlion’s signal pins for the purpose of maximizing substrate real estate when reducing crosstalk between signal pins. This would have been obvious since it has been held that the simple substitution of one known element (bent signal pins) for another (angularly offset signal pins) to obtain predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(B). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Morlion’s signal/ground pin connection with a “straight” ground pin, as taught by Wig, because Morlion teaches the ground pins being situated along a centerline with the signal pins located on opposing sides of the centerline. Therefore, a straight ground pin aligns with the centerline and allows the staggered arrangement discussed above to be implemented.

Per Claim 2, Morlion discloses the apparatus of claim 1, wherein the first signal pin and the second signal pin are arranged to contact adjacent metal contact fingers on the add-in card (Paragraphs 18, 114, and 118; Figure 29B; edge card).Figure 12B shows a second directional bend in electrical signal contact 104, see above picture in claim 1). (Figures 4B-4D, 18, and 21 each disclose a plurality of first/second signal through-holes and signal pins.)

As discussed above with respect to the limitations of Claim 1, Morlion discloses that the first/second signal pins can be staggered relative to a centerline C along which the vias are disposed and offset by a distance B1 and B2 (Paragraph 57, Figure 3A), but does not specifically disclose that the first/second signal pins comprise bends of opposite directions.

However, Wig discloses a similar press-fit through-hole connection system where signal pins 510 and 512 are inserted into respective through-holes and comprise bends of opposing directions (Paragraphs 57 and 68, Figure 5).

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Wig’s “bent” signal pin technique in order to implement the staggered arrangement of Morlion’s signal pins for the purpose of maximizing substrate real estate when reducing crosstalk between signal pins. This would have been obvious since it has been held that the simple substitution of one known element (bent signal pins) for another (angularly offset signal pins) to obtain predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(B).

Paragraphs 57 and 58k Figure 3A; G1 and G2 are arranged along centerline ‘C’).Per Claim 5, Morlion discloses the apparatus of claim 4, wherein the plurality of ground through-holes is a first plurality of ground through-holes, and the plurality of ground pins is a first plurality of ground pins (Figure 4B; The second horizontal line comprises two (unlabeled) ground pins that are represented by unfilled circles. The second horizontal line can be considered the centerline.); the apparatus further comprising: a first adjacent ground through-hole arranged on the first side of the centerline (Figure 4B; The first horizontal line similarly comprises two (unlabeled) ground pins that are represented by unfilled circles and are considered to be on a first side of the centerline, wherein the centerline is established as the second horizontal line.) and a second adjacent ground through-hole arranged on the second side of the centerline (Figure 4B; The third horizontal line similarly comprises two (unlabeled) ground pins that are represented by unfilled circles and are considered to be on a second side of the centerline, wherein the centerline is established as the second horizontal line.).

Morlion discloses that the first/second adjacent ground pins can be offset from the first centerline (when considering the second horizontal line of Figure 4B the centerline), but does not specifically disclose that the first/second adjacent ground pins comprise bends of opposite directions.

However, Wig discloses a similar press-fit through-hole connection system where ground conductor pins 530, 532, 540, 542, 550, and 552 are inserted into respective through-holes and comprise bends of opposing directions (Paragraphs 57 and 68, Figure 5).


Per Claim 6, Morlion discloses the apparatus of claim 5, wherein at least two of the plurality of ground pins are in contact with each other, the at least two of the plurality of ground pins in contact with each other forming a ground bridge (Paragraphs 57 and 58k Figure 3A; G1 and G2 are arranged along centerline ‘C’).Per Claim 7, Morlion discloses the apparatus of claim 1, wherein the first signal pin and the second signal pin are adjacent signal pins, and one of the first signal pin or the second signal pin is adjacent to a ground pin (Figure 3A).Per Claim 8, Morlion discloses the apparatus of claim 1, further comprising a Peripheral Component Interconnect Express (PCIe) compliant connector shell, the connector shell configured to receive a PCIe compliant add-in card and to mechanically and electrically couple the add-in card to the printed circuit board (Paragraphs 18, 22, 114, and 118). 

Per Claim 9, Morlion discloses the apparatus of claim 1, wherein each of the ground pins, the first signal pin, and the second signal pin comprises a segment-by-segment optimized impedance profile, the impedance profile comprising a contour profile (Paragraphs 17, 21, and 58-59).Per Claim 10, Morlion discloses the apparatus of claim 1, wherein the pin-field is a first pin-field, the apparatus comprising a second pin-field disposed adjacent to the first pin-field (Figure 4A-4D).Figures 4A, 4C, 4D).

Per Claim 13, Morlion discloses the apparatus of claim 1, wherein each of the ground through-holes, the first signal through-hole, and the second signal through-hole comprises a diameter optimized for one or more of signal integrity or routing (Paragraphs 22 and 117).

Per Claim 14, please refer to the above rejection of Claim 1 as the limitations are substantially similar and the rejections are equally applicable. Additionally, Morlion discloses an add-in card communicatively coupled with the PCB via the through-hole pin-field (Paragraphs 18, 114, and 118; Figure 29B; edge card).

Per Claims 15-18 and 20, please refer to the above rejections of claims 2-5 and 8, as the limitations are substantially similar and therefore the same mapping of the limitations apply. Per Claim 19, Morlion discloses that the first/second signal pins can be staggered relative to a centerline C along which the vias are disposed and offset by a distance B1 and B2 (Paragraph 57, Figure 3A), but does not specifically disclose that the first signal pin comprises a bend oriented in an opposite direction relative to the centerline as an adjacent signal pin.

However, Wig discloses a similar press-fit through-hole connection system where signal pins 510 and 512 are inserted into respective through-holes and comprise bends of opposing directions (Paragraphs 57 and 68, Figure 5).

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Wig’s “bent” signal pin technique in order to implement the staggered arrangement of Morlion’s signal pins for the purpose of 

*	*	*	*	*	*	*	*

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morlion et al. U.S. PGPUB No. 2006/0232301 in view of Wig et al. U.S. PGPUB No. 2014/0141654 in further view of Buck et al. U.S. PGPUB No. 2012/0252232.

Per Claim 12, Morlion does not specifically disclose the pins having the physical characteristics claimed.

However, in a common field of endeavor and assignee, Buck discloses each of the ground pins, the first signal pin, and the second signal pin comprises a gullwing-shaped contact comprising a preload tension (Paragraphs 70 and 77; Mating ends of ground plate 106 and signal contacts 104 can be constructed as resilient contact beams. Figure 7A).

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above prior art elements of Morlion and Buck for the purpose of providing resilient contact beams comprising a preload tension which will allow for easy insertion, connection, and retention. This would have been obvious since it has been held that the combining of prior art elements to yield predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(A).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morlion et al. U.S. PGPUB No. 2006/0232301.

Per Claim 21, Morlion discloses an apparatus (Paragraphs 22, 118; Surface Mount Technology (SMT) connector footprints may be designed for any application that uses high-speed, high-density SMT connectors.) comprising: a Peripheral Component Interconnect Express (PCIe) compliant connector (Paragraphs 18, 22, 114, and 118), the PCIe connector comprising: a through-hole pin-field (Paragraphs 18, 20, 113) comprising: a plurality of ground pins along an axis of the through-hole pin-field (Paragraphs 18, 20, 57, 64, and 90; Figures 3A, 4B-4D, and 18; G1 and G2 are arranged along centerline ‘C’.); wherein the axis it to correspond to an axis of an add-in card, and the connector is configured to connect to a plurality of pins of the add-in card (Paragraphs 18, 114, and 118; Figure 29B, SMT edge card) wherein the plurality of signal pins are disposed in an alternating in/out pattern with respect to the axis (Paragraphs 66 and 90; Figures 4C and 18; Signal pins (larger darker circles) are arranged in an in/out patter along the centerline (horizontal line in Fig. 4C, ‘C’ in Figure 18)); wherein the first signal through-hole is offset from the axis and a first side of the axis and is to accept a first one of the plurality of pins; and wherein the second signal through-hole is offset from the axis on a second side of the axis and is to accept a first one of the plurality of pins (Paragraphs 18, 66, 90, 114, and 118; Figures 4C and 18; The through-holes of the figures are to receive corresponding pins of a SMT edge card); and the first signal through-hole is to carry a first signal in a differential signal pair and the second signal through-hole is to carry a second signal in Paragraphs 11, 54, 55, 57; “The signal conductor vias S1 and S2 may be used for either single-ended or differential signal transmission.”; Paragraphs 18, 22, 114, and 118, PCI-Express).

Per Claim 22, Morlion discloses wherein the axis is a centerline of contacts of the add-in card (Paragraphs 57, 90; Figures 3A, 4C, and 18; Centerline ‘C’).Per Claim 23, Morlion discloses the apparatus of claim 21, wherein the plurality of ground pins comprise single ground pins, and further comprises dual adjacent ground pins disposed in the alternating in/out pattern (Figures 4A-4D show ground pins along a centerline and Figure 19 shows ground pins disposed in an alternating in/out pattern. Paragraph 92).
Per Claim 24, Morlion discloses the apparatus of claim 21, wherein the add-in card is to be communicatively coupled with a PCB by the through-hole pin-field based on the PCIe-based protocol (Paragraphs 18, 22, 114, and 118, PCI-Express).

Per Claim 25, Morlion discloses the apparatus of claim 21, further comprising a connector cover covering each of the ground pins and signal pins, the connector cover exposing the ground pins and signal pins (Paragraphs 18, 22, 114, and 118; PCIe connectors comprise coverings to at least partially enclose the ground/signal pins for protection, while also at least partially exposing them for mating purposes.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185